PER-CURIAM.
The appellant received a penalty combining community control and incarceration, an unauthorized departure from the second cell of the sentencing guidelines scoresheet. State v. Davis, 630 So.2d 1069 (Fla.1994). We vacate the sentence and remand for re-sentencing.
Because it does not appear from the record that such a departure was intended when the sentence was initially imposed, the trial court on remand may depart from the guidelines upon providing valid written reasons. See State v. Vanhorn, 561 So.2d 584 (Fla.1990); State v. Betancourt, 552 So.2d 1107 (Fla.1989); Dyer v. State, 534 So.2d 843 (Fla. 5th DCA 1988).
SENTENCE VACATED; REMANDED.
COBB, PETERSON and THOMPSON, JJ., concur.